                 Case 2:18-cv-04673-SPL Document 25 Filed 03/22/19 Page 1 of 3



1     Israel G. Torres (#020303)
      James E. Barton II (#023888)
2     Saman J. Golestan (# 031710)
      Kirin T. Goff (#034356)
3     TORRES LAW GROUP, PLLC
      2239 West Baseline Road
5     Tempe, Arizona 85283
      480.588.6120
6     James@TheTorresFirm.com
      Saman@TheTorresFirm.com
7     Kirin@TheTorresFirm.com
      Attorneys for Plaintiffs
8

9

10                       IN THE UNITED STATES DISTRICT COURT

11                            FOR THE DISTRICT OF ARIZONA

12
     Faculty Executive Council of the             No. CV 2018-04673-SPL
13   Maricopa County Community College
     District, a non-profit corporation, Keith
14   Heffner, Michael Mitchell, Camille          STIPULATION TO EXTEND TIME FOR
     Newton, John Schampel, and Barry            RESPONSIVE PLEADINGS (FIRST
15   Vaughan,                                    REQUEST)

16
                          Plaintiffs,
17
            v.
18
     Maricopa County Community College
     District, a body politic; Laurin Hendrix,
19
     Jean McGrath, Johanna Haver, and
     Tracy Livingston, each in their personal
20
     capacity and official capacity as
     members of Maricopa County
21
     Community College District Governing
     Board; Linda Thor, Dana Saar, and
22
                                                  1
23

24

25
                Case 2:18-cv-04673-SPL Document 25 Filed 03/22/19 Page 2 of 3



1    Tom Nerini, each in their official
     capacity as members of Maricopa
2    County Community College District
     Governing Board; Maria Harper-
3    Marinick, in her personal and official
     capacity as Chancellor; and Karla
5    Fisher, in her personal and official
     capacity as Provost,
6
                          Defendants.
7

8

9
            Pursuant to LRCiv 7.3, all parties stipulate to extend the time for responsive
10
     pleadings. MCCCD faculty and administration are working collaboratively to address
11
     issues raised in the complaint. This has the potential to promote settlement agreement of
12
     some or all of the issues. Thus for sake of judicial efficiency, it makes sense to allow
13
     time for this process. The governing board has directed certain steps to be taken within
14
     90 days.
15
            All parties stipulate and agree that the deadline for responsive pleadings shall be
16
     extended to April 23, 2019. All parties stipulate and agree that this extension of time is
17
     not requested for purposes of delay and will not result in any prejudice to the parties or
18
     to the Court.
19
                                              STIPULATION
20
            IT IS THEREFORE STIPULATED AND AGREED between Plaintiffs and
21
     Defendants that:
22
                                                   2
23

24

25
          Case 2:18-cv-04673-SPL Document 25 Filed 03/22/19 Page 3 of 3



1       Defendants’ deadline to respond to the complaint shall be April 23, 2019.

2       IT IS SO STIPULATED.

3

5    Respectfully Submitted on March 22, 2019.

6                                                TORRES LAW GROUP, PLLC

7                                            By /s/ Kirin Goff
                                              James E. Barton II
8                                             Saman J. Golestan
                                              Kirin T. Goff
9                                            Attorneys for Plaintiffs

10                                               MARICOPA COMMUNITY
                                                 COLLEGES
11
                                             By /s/ Samantha Blevins
12                                            Samantha Blevins
                                             Attorney for Defendants
13

14

15

16

17

18

19

20

21

22
                                             3
23

24

25
